Citation Nr: 0205855	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), formerly 
characterized as psychoneurosis, anxiety with mannerisms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from July 1942 to July 1946.  
He is a decorated World War II combat veteran, and received 
the Purple Heart and the Presidential Citation.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, (the RO), which increased the rating 
for PTSD, formerly characterized as psychoneurosis, anxiety, 
with mannerisms, from 10 to 50 percent, but not more, from 
October 14, 1998.  The veteran filed a timely notice of 
disagreement in February 2000, and after issuance of a 
statement of the case in March 2000, filed a substantive 
appeal in May 2000.


FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2. The veteran's PTSD is primarily manifested by total social 
and occupational impairment, due to such symptoms as 
grossly inappropriate behavior, persistent danger of 
hurting self, problems with activities of daily living, 
and gross impairment of communication.


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 
100 percent for PTSD, effective October 14, 1998, have been 
met.  38 U.S.C.A. § 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority which may be relevant to this 
claim; and then proceed to analyze the claim and render a 
decision.

Factual Background

Historically, the veteran was diagnosed with psychoneurosis, 
anxiety with mannerisms in 1948, and assigned a 10 percent 
rating.  In October 1998, he submitted a claim for an 
increased rating.

September 1998 VA psychiatric treatment notes from the Lynn 
Clinic showed that the veteran had been referred for 
psychiatric consultation and evaluation of his depression and 
PTSD.  The examiner noted that the veteran was prompt and 
casually dressed.  He reported being married, and having a 
good and caring wife.  His first marriage was unsuccessful, 
and he does not know the whereabouts of his two children of 
that marriage.  His affect was observed as appropriate to the 
content of his speech, but was mostly depressed and sad.  
Cognition was noted as good, he was oriented times three, and 
could repeat three objects and recall them after 5 minutes 
correctly.

He reported frequent suicidal ideation, with thoughts of 
poisoning himself by inhalation of carbon dioxide of 
automobile exhaust fumes, and was afraid of having a gun lest 
he use it on himself.  He was noted as being preoccupied with 
ruminations of the war and losses of friends that had 
occurred there.  There was no evidence of delusions, or 
hallucinations, but he experienced nightmares, flashbacks, 
insomnia, and difficulty falling asleep.  Treatment of his 
PTSD and depression with medications was discussed, and 
Gabapentin recommended.  The diagnosis was Axis I: PTSD, 
chronic, active; major depression, chronic, and related to 
PTSD.  Axis V GAF score was assessed at 45.  The examiner 
noted that as the veteran aged, coping with losses from the 
war, declining health and multiple medical problems, caused 
significant stress.
October 1998 VA treatment notes showed that the veteran had 
commenced medication, but his symptoms of PTSD, nightmares 
and flashbacks were still noted to be present.

In January 1999, the veteran underwent VA examination.  The 
clinical psychologist recounted that the veteran had seen 
brutal combat in the war, and had seen many friends killed, 
much gore, blood and death.  Additionally, he had been 
wounded at Iwo Jima, and his arm blown off by a shell.  In 
evaluating his current symptoms, the examiner noted that the 
veteran re-experiences the events of combat in many ways.  He 
thinks about the war daily, and is almost obsessed with 
memories of his losses and of the men he knew.  He has 
nightmares, and is unable to sleep in the same room as his 
wife as he thrashes about.  He also has flashbacks, becomes 
intensely distressed, mostly with distinct psychological 
reactivity.  He tries to avoid intrusive thoughts of the war, 
but is unable to do so.

The veteran was noted as having little interest in activities 
which formerly interested him, and to have considerable 
anhedonia.  He reported feeling detachment and isolation, 
with his wife as his only companion.  He experiences 
difficulty falling asleep and concentrating, and is 
hypervigilant with an exaggerated startle response.  The 
examiner stated that the veteran has been experiencing these 
disturbances for over 40 years, and that it still causes him 
a great deal of distress.  

The examiner also noted a diagnosis of depression, major, 
recurrent, and severe without psychotic features.  The 
examiner opined that with the veteran's obsession with the 
war, he would be unable to work if he were not retired.  The 
examiner stated that the veteran is quite troubled, with 
depression which is quite disabling, and concluded that the 
veteran is totally disabled vocationally, has severe social 
impairment, and medication for his PTSD related depression 
seemed minimally effective.

Diagnosis was post-traumatic stress disorder, chronic and 
severe; major recurrent depressive disorder, severe, with 
nonpsychotic features.  His GAF score was assessed at 35 due 
to major impairments in work, family relationships, judgment, 
thinking and mood, and some danger of hurting himself.  The 
examiner noted that when the veteran is quite depressed, his 
GAF sinks to 20 because of substantial danger of hurting 
himself.

In March 1999, the RO increased the veteran's rating from 10 
percent to 50 percent under Diagnostic Code 9411.

In February 2000, the veteran's VA physician who has been 
treating him since 1998, submitted a letter.  In this letter, 
the physician reiterated that, in spite of different 
medications tried, the veteran was very symptomatic from the 
beginning of his treatment in1998, to the current time.  He 
reported that the veteran experiences sleep disturbances, 
depressed affect, irritability, self-imposed isolation from 
his wife due to his frequent loss of temper, profound 
anhedonia, nightmares and flashbacks.  The physician also 
noted that the veteran still ruminates about the war, which 
has had a profound effect that he still feels.  He recounts 
anniversaries of days when his friends died before his eyes, 
and the physician opined that the considerable increase in 
symptoms of combat-related PTSD renders the veteran "pretty 
much non-functional."  His GAF score was assessed at 31, and 
several current psychiatric medications were noted.

Analysis

Duty to Assist

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA.  In this regard, 
the Board notes that by virtue of the rating decision, and 
statement of the case (SOC), as well as various 
correspondence issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for denial 
of the claim.  Hence, the veteran has been notified of what 
is needed to substantiate the claim.

Additionally, the RO has made reasonable efforts to obtain 
all relevant records adequately identified by the veteran and 
to associate them with the claims folder.  Moreover, the 
veteran has undergone recent VA examination in connection 
with the claim, thus adequate notice and assistance 
contemplated by the VCAA have been provided.

In light of the above, adjudication of this appeal, without 
remand to the RO for further consideration under the new law, 
poses no risk to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).



Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Although the regulations require that 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  
Thus, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's PTSD is rated 50 percent, in accordance with 
Diagnostic Code ("DC") 9411 of the VA's rating schedule.  
The 50 percent rating is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A rating of 100 percent is for assignment when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Global Assessment of Functioning (GAF) is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV"). (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 51-60 denotes moderate symptoms (e.g. flat 
affect, circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 is defined as some impairment 
in reality testing or communication (e.g. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man, avoids 
friends, neglects family, and is unable to work).  A GAF of 
21 to 30 denotes an inability to function in almost all 
areas, or serious impairment in communication or judgment.  A 
GAF of 20 denotes some danger of hurting self or others (e.g. 
suicide attempts without clear expectation of death, 
frequently violent, manic excitement) OR occasionally fails 
to maintain minimal personal hygiene (e.g. smears feces) OR 
gross impairment in communication (e.g. largely incoherent or 
mute).

After careful review of the evidence of record, the Board 
finds that the veteran's PTSD is productive of total 
occupational and social impairment manifested by gross 
impairment in thought processes or communication, intrusive 
distressing recollections of combat experiences, problems 
with activities of daily living, major depression, and 
grossly inappropriate behavior with persistent danger of 
hurting self. 

Review of the GAF scores also supports assignment of the 
maximum rating.  The veteran has been assessed at a GAF score 
ranging from 45 in October 1998 treatment notes, to decreased 
values of 35 to 20 on examination in January 1999.  The VA 
psychologist noted that the GAF score was likely to decrease 
to 20 when the veteran was quite depressed, because of 
substantial danger of hurting himself.  These GAF scores 
denote major impairment to some danger of hurting self or 
others.  Moreover, in February 2000, the veteran's PTSD was 
still described as chronic and active, showing a full range 
of severe symptoms, and his treating physician stated "due 
to considerable increase in symptoms of combat realted [sic] 
PTSD this man is pretty much nonfunctional."

After consideration of all the evidence, the Board finds that 
preponderance of the evidence supports a findings of total 
occupational and social impairment from service-connected 
PTSD.  Since the preponderance of the evidence favors the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991& Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected PTSD 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the provisions governing the award of monetary benefits.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

